RMIC CORPORATION/REPUBLIC MORTGAGE INSURANCE COMPANY AMENDED AND RESTATED EXECUTIVES EXCESS BENEFITS PENSION PLAN ARTICLE ONE PURPOSE AND EFFECTIVE DATE 1.1The purpose of this Executives Excess Benefits Pension Plan is to provide key executives with retirement benefits equivalent to those which they would receive if they were participants in the Old Republic International Employees Retirement Plan, as amended, unaffected by limitations imposed by the Internal Revenue Code on qualified retirement plans. 1.2This Amended and Restated Plan is effective as of January 1, 2005. ARTICLE
